932 F.2d 967
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vivian DOAN, Individually and as Executrix of the Estate ofFred Doan, deceased, Plaintiff-Appellee,v.GAF CORPORATION, et al., Defendants,Asbestos Corporation, Ltd., Defendant-Appellant.
No. 91-3329.
United States Court of Appeals, Sixth Circuit.
May 13, 1991.

1
Before KEITH and MILBURN, Circuit Judges, and HILLMAN, District Judge.*

ORDER

2
The defendant, Asbestos Corporation, Ltd., appeals judgment for the plaintiff in this diversity product liability action.  The district court entered judgment upon the docket on March 14, 1991.  Within ten days, as computed by Fed.R.Civ.P. 6(a), the plaintiff filed a motion to amend the judgment to award prejudgment interest and also a motion for limited new trial on her wrongful death claim.  While those motions were pending, the defendant filed its notice of appeal.


3
A motion for prejudgment interest is considered a motion to amend the judgment under Fed.R.Civ.P. 59(e).    Osterneck v. Ernst & Whinney, 489 U.S. 169 (1989).  A notice of appeal which is filed pending the disposition of a timely motion to amend the judgment or for a new trial is of no effect.  Fed.R.App.P. 4(a)(4);  see also Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).  A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion.  Id.  When one party files such a time-tolling motion, the time for appeal for all parties is tolled.    Marrical v. Detroit News, Inc., 805 F.2d 169, 171 (6th Cir.1986) (per curiam).  Therefore, this court lacks jurisdiction.


4
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.



*
 The Honorable Douglas W. Hillman, Senior District Judge for the Western District of Michigan, sitting by designation